FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of April , 2012 Brazilian Distribution Company (Translation of Registrant’s Name Into English) Av. Brigadeiro Luiz Antonio, 3142 São Paulo, SP 01402-901 Brazil (Address of Principal Executive Offices) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F) Form 20-F X Form 40-F (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (1)): Yes No X (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (7)): Yes No X (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No X COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO AUTHORIZED-CAPITAL PUBLICLY-HELD COMPANY Corporate Taxpayer’s ID (CNPJ/MF): nº 47.508.411/0001-56 Company Registry (NIRE): 35.300.089.901 MINUTES OF THE BOARD OF DIRECTORS’ MEETING ON APRIL 03, 2012 1. DATE, TIME AND PLACE: On the third day of April, 2012, at 11 a.m. at the headquarters of Companhia Brasileira de Distribuição (“ Company ”), at Avenida Brigadeiro Luís Antônio, No. 3142, in the Capital of the State of São Paulo. 2. MEETING BOARD: Chairman: Abilio dos Santos Diniz; Secretary: Renata Catelan P. Rodrigues . 3. CALL NOTICE AND ATTENDANCE : Call notice duly served under Article 15 of the Company’s Bylaws. The majority of the sitting board members attended the meeting. 4. AGENDA: (i) Approval involving the granting of a guaranty by the Company in order to secure the due performance of the obligations to be undertaken by Nova Pontocom Comércio Eletrônico S.A., an incorporated and private held company with registered office in the city of São Paulo,State of São Paulo, at Rua Gomes de Carvalho, nº 1609, 4 th
